DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 2019/0323669).
Regarding claim 1, Tang discloses a lamp capable of radiating radial pattern comprising a base (at least 9), wherein the lamp further comprises: a transparent lampshade (at least 8, or collective 8,5) covered on the base and provided with a plurality of outer convex lenses portions 11 protruding outwardly on its peripheral side, wherein an inner recess is provided between every two adjacent outer convex lens portions 11 (see at least Fig. 4); a luminous lamp assembly (at least 4,14) arranged on a peripheral side of the base and located between the base and the transparent lampshade, wherein the luminous lamp assembly is provided with a plurality of luminous lamp beads (see Figs. 5-7 and para [0033]; LED beads along flexible FPC), each of the luminous lamp beads is arranged corresponding to each of the inner recesses (Examiner note: the word “corresponding” has a definition of “associated in a working or other relationship” (see www.dictionary.com, entry 3), and the lamp beads of lighting assembly 4 correspond to each of the inner recesses of convex portions 11 in that the lamp beads and the inner recesses form an optical relationship with each other such that each inner recess receives light from a lamp bead as illustrated in Figs. 6-7 and described in para [0035]; also note that light from one lamp bead necessarily emits light through at least two or three of the convex portions 11 and the inner recesses in between the portions 11), so that the light emitted by each of the luminous lamp beads respectively enters the outer convex lens portions 11 located on both sides of each corresponding inner recess and then is refracted and converged through the outer convex lens portions 11 on both sides of each inner recess to form a radiation beam located outside the transparent lampshade and gradually shrinking from the inside to the outside (see at least Figures 1-8 and paragraphs [0028]-[0037]).    
Regarding claim 2, the plurality of outer convex lens portions 11 in Tang is circumferentially distributed along a peripheral side of the transparent lampshade 8 (see at least Figures 3-4).  
Regarding claim 3, the plurality of outer convex lens portions 11 in Tang comprise an upper side surface, a lower side surface located on a lower side of the upper side surface, and an outer convex curved surface protruding outwardly located between the upper side surface and the lower side surface (see at least Figures 3-4 and 6-7).  
Regarding claim 4, the transparent lampshade 8 in Tang is provided with an accommodating cavity for accommodating and connecting the base 9, and toroidal portion located between the accommodating cavity and the outer convex lens portions 11, wherein the toroidal portion is integrally formed with the outer convex lens portions (see at least Figures 6-7).  
Regarding claim 6, the lamp in Tang further comprises a power-supplying module arranged on the base, the power-supplying module is connected to the luminous lamp assembly 4 for supplying electrical power to the luminous lamp assembly.
Regarding claim 8, an outer convex positioning portion (see outer annular wall of 9 with threads, see Figs. 6-7) protruding outwardly is provided on a peripheral side edge of the base 9 in Tang, and a lower side of the transparent lampshade 8 is provided with a positioning notch (see Fig. 7 and notch formed on outer wall having threads to receive threads of outer convex portion of base 9) that is matched with the convex positioning portion for fixing the transparent lampshade 8 (see at least Figure 7).  
Regarding claim 10, the lamp in Tang further comprises a connecting-inserting assembly (1,6) detachably connected to the lower side of the base 9 for supporting and inserting; the connecting assembly comprises an adapter 6 detachably connected to the lower side of the base 9 and an inserting-connecting member 1 detachably connected to a lower side of the adapter (see at least Figures 1-2 and paragraphs [0029]-[0030]).  



Allowable Subject Matter
Claims 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875